Case 1:19-cv-04625-WFK-RER Document 57 Filed 09/16/19 Page 1 of 3 PageID #: 2586
                                                                                     FILED
                                                                                   u,; CLERK'S OFFICE
                                                                         l~S rnsTr:sT COURT E.D.N.Y.

                                                                                     SE? 1 6 2019               *
                                          UNITED STATES                  *
                         SECURITIES AND EXCHANGE COMMISSif?N.:,t'tZLYN OFFICE
                                  NEW YORK REGIONAL OFFICE                )I   '     J
                                            BROOKFIELD PLACE                        Victor Suthammanont
                                       200 VESEY STREET, ROOM 400                   WRITER'S DIRECT DIAL
                                         NEW YORK, NY 10281-1022                    TELEPHONE: (212) 336-5674
                                                                                    SuthammanontV@sec.gov


                                                               September 13, 2019
   Via UPS Overnight

   Hon. William F. Kuntz, II
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

         Re:    SEC v. Middleton et al., No. 19 Civ. 4625 (WFK-RER)

  Dear Judge Kuntz:

          I write on behalf of Plaintiff Securities and Exchange Commission ("Commission") to
  request that the Court authorize, pursuant to Rule 26(d)(l) of the Federal Rules of Civil
  Procedure, that the Commission serve a subpoena under Rule 45 on third-party witness Mark
  Sheahan ("Sheahan") (Exhibit A hereto) in advance of the parties' Rule 26(f) conference in this
  matter. The Commission seeks leave to serve the subpoena ahead of the Rule 26(f) conference to
  preserve electronically-stored and other information relevant to the Commission's claims, given
  Sheahan's failure to comply with a Commission subpoena for that evidence, and evidence in the
  record that there have already been attempts to destroy at least some of that evidence.

          On August 12, 2019, the Commission obtained a temporary restraining order freezing
  certain of Defendants' assets (DE 9) pending a preliminary injunction hearing. Defendants filed
  an opposition to the Commission's application for a preliminary injunction (DE 19-33), arguing
  that the VERI tokens they sold were not an investment contract and therefore not a security
  under SEC v. W.J. Howey, 328 U.S. 293 ( 1946) ("Howey"). In their opposition, Defendants
  included a declaration by Sheahan, dated August 19, 2019. (DE 32.) Sheahan swore under
  penalty of perjury, among other things, that he had purchased and currently held VERI tokens
  offered by Defendants, but did not view them as securities, in part because he was "heavily
  involved in a publicly available chat room on the Telegram messaging app, where it is well-
  known among members of the chat room that the purpose of VERI is to be used as a utility token
  on Veritaseum's software." (Id. at ii1 1-5.)

         On August 19, 2019, the Commission issued document and deposition subpoenas to
  Sheahan (Exhibits Band C), calling for, among other things, "all communications with anyone
  about Veritaseum or VERI Tokens and all documents concerning any such communications .... "
  On August 22, 2019, Sheahan, through counsel, produced to the Commission a downloadfrom a
  publicly available chat room on the Telegram messaging application {"Telegram") dedicated to
  Veritaseum (the "Official Chat"). During his deposition on August 24, 2019, however, Sheahan
                                                                                                     1
  admitted having had access to a separate Telegram chat room (the "VERIMarines Chat")
Case 1:19-cv-04625-WFK-RER Document 57 Filed 09/16/19 Page 2 of 3 PageID #: 2587

  Hon. William F. Kuntz
  September 13, 2019
  Page 2·
  (Exhibit D at 54: 15-56: 17), for which he had produced no documents. Sheahan testified that he
  did not "pull" anything from that room because "anything meaningful goes into the main room,"
  (id. at 65:15-67:25), and he had not gotten "any worthy feedback" from posting in the
  VERIMarines Chat. (Id. at 68: 19-69: 19.) The subpoena's scope, however, plainly included
  Sheehan's own communications, whether or not he viewed them as "worthy" communications.

          Moreover, although Sheahan apparently searched the VERIMarines Chat for responsive
  documents, he did not produce communications from that chat that were highly relevant to the
  statements in his own affidavit. Specifically, Sheahan posted at least four messages in the
  VERIMarines Chat that discussed the price of, or anticipated demand for, the VERI tokens,
  suggesting that Sheahan, despite his sworn affidavit to the contrary, reasonably expected to profit
  from his VERI tokens purchases, and thus viewed them as investment contracts under Howey.
  (Exhibits E through H.) Most significantly, Sheahan did not produce an exchange (Exhibit E) in
  which a user had posted: "Sooo veritas tokens are actually an investment?? Annnndddd price
  matters?? ... Veri 5k and Reggie knows that!!!!" and to which Sheahan had responded: "He
  knows it, we know it, and the SEC knows it. If he were to go there, the token would instantly be
  classified as a security."

          Members of the Commission staff independently reviewed the contents of the
  VERIMarines Chat and determined that the foregoing post by Sheahan had been deleted from
  Telegram sometime between August 21, 2019, when Sheahan was preparing to produce
  documents to the Commission staff, and Sheahan's deposition on August 24, 2019. At his
  deposition, Sheahan admitted deleting messages from Telegram, although he claimed that he did
  not delete any relevant information (Ex. D at 60:24-62: 10). Sheahan further acknowledged that
  only the original poster of a message or the VERIMarines Chat room administrator (whom he
  converses with on Telegram) can delete a message.

          Although the staff independently preserved the contents of the VERIMarines Chat, it had
  and has no access to any of the private features of the Telegram service, which permit users to
  send and receive private messages and to make phone calls. Thus, although Sheahan produced to
  the staff some private messages between himself and other Telegram users, the staff does not
  know whether he produced the entirety of such messages, or only those he found ''worthy."
  Indeed, during Sheahan's deposition, the staff asked Sheahan to look at his Telegram chats to
  ensure that he had produced all relevant communications, but his counsel instructed him not to
  do so, despite Sheahan being under an obligation to comply with the Commission's document
  subpoena for relevant VERI communications.

          Accordingly, at the deposition and then again latter on August 24, 2019, at 8:30 PM,
  Commission staff asked Sheahan' s counsel that Sheahan fully comply with the subpoena,
  including by producing "all communications with anyone about Veritaseum or VERI Tokens and
  all documents concerning any such communications .... " Sheahan's counsel has rejected or failed
  to substantively respond to that and other subsequent attempts by the staff to obtain full
  compliance with the subpoena.

         The subpoena attached as Exhibit A calls for the production of electronic devices through
  which Sheahan has accessed Telegram, because it is the staffs understanding that access to
    Case 1:19-cv-04625-WFK-RER Document 57 Filed 09/16/19 Page 3 of 3 PageID #: 2588
•
1     Hon. William F. Kuntz
      September 13, 2019
      Page 3
      electronically-stored information in such devices may, under some circumstances, permit the
      recovery of previously-deleted Telegram chat messages. Because such evidence may be lost over
      time through normal operation of the device, however, simply asking Sheahan not to delete
      anything further (even assuming he would comply with such an instruction) would not be
      sufficient to preserve the remnants of any such deleted evidence. An immediate forensic imaging
      of Sheahan 's electronic devices is critical to preserve evidence that has already been the subject
      of a spoliation attempt, and to prevent further spoliation.

              Given that evidence-including of investor expectations in the form of contemporaneous
      chat messages-has been deleted, Sheahan 's original failure to fully comply with the document
      subpoena and his subsequent refusal to comply with follow-up requests for compliance with the
      subpoena, and the risk of further spoliation before the parties can formulate a discovery plan, the
      Commission respectfully requests that the Court authorize the issuance of the Rule 45 subpoena
      in Exhibit A. The Commission staff reached out to counsel for the Defendant to obtain their
      consent to the request for the issuance of the subpoena, but did not receive a response prior to the
      filing of this letter.

                                                            Respectfully submitted,

                                                            Is ~&tc-i- ~~4
                                                            Victor Suthammanont

      Encl.

      cc (via email): David Komblau, Esq. (Counsel for Defendants)
                      Robert Knuts, Esq. (Counsel for Mark Sheahan)




                                                        ~ed.

                                                   s/WFK
